UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:January 1, 2007 - December 31, 2007 Item 1. Report to Stockholders. Forty-Fifth Annual Shareholder Report 2007 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 - voice: (402) 397-4700 fax: (402) 397-8617 - www.bridgesfund.com Contents of Report Pages 1 - 3 Shareholder Letter Exhibit 1 Selected Historical Financial Information Page 4 Exhibit 2 Portfolio Transactions During the Period From January 1, 2007 Pages 5 - 6 through December 31, 2007 Page 7 Expense Example Page 8 Allocation of Portfolio Holdings Pages 9 - 20 Financial Statements and Report of Independent Registered Public Accounting Firm Pages 21 - 22 Investment Advisory Agreement Disclosure MD&A 1 - 6 Management Discussion and Analysis IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. The Russell 1000 Value Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with lower price-to-book ratios and lower forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. The Lehman Brothers U.S. Aggregate Index covers the U.S. Dollar-denominated, investment grade, fixed rate, taxable bond market of SEC-registered securities. You cannot invest directly in a specific index, however, you may invest in a number of open end investment companies organized and operated by other sponsors for the purpose of experiencing the investment results for an index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. A basis point is a unit that is equal to 0.01% and is used to denote the change in a financial instrument. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund. Such offering is made only by Prospectus. This report must be preceded or accompanied by a Prospectus. Quasar Distributors, LLC, Distributor (2/08) Bridges Investment Fund, Inc. 256 DURHAM PLAZA 8401 WEST DODGE ROAD OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 January 7, 2008 Dear Shareholder: Results In 2007, Bridges Investment Fund, Inc. (BIF) had a total return of 4.72% based on a year-end 2006 net asset value of $35.42 per share and a 2007 net asset value of $34.28 per share along with capital gains of $2.5735 per share and net investment income of $0.2364 per share. Assuming a shareholder owned the Fund or an entire year and reinvested dividends on the payable dates, the compound total return for the year was 4.72%, as well. The total returns for the Fund over the past five years are summarized in the table below. This table includes comparable measurements for the Russell 1000 Growth Index and the Standard & Poor’s 500 (S&P 500) Stock Index. Because the Fund also owns fixed income securities, the total returns for the Lehman Brothers U.S. Aggregate Index are also included in the table below: Yr. Over Yr. % Returns Yr. End Asset Allocation Lehman Bros. Russell 1000 U.S. Aggregate % % Year BIF Growth S&P 500 Index Year Equities Fixed 2007 4.72 11.81 5.49 6.97 2007 89.1 10.9 2006 1.96 9.07 15.79 4.33 2006 93.0 7.0 2005 5.99 5.26 4.91 2.43 2005 94.1 5.9 2004 8.36 6.30 10.87 4.34 2004 90.4 9.6 2003 35.83 29.75 28.63 4.10 2003 90.6 9.4 Russell 1000 Lehman Bros. As of 12/31/07 BIF Growth S&P 500 Agg. Index Three year compound % annual total return: 4.21 8.68 8.62 4.56 Five year compound % annual total return: 10.75 12.11 12.83 4.42 Ten year compound % annual total return: 4.40 3.83 5.91 5.97 Performance data stated above in the cover letter of this report represents past performance. Past performance does not guarantee future results. The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. The following table summarizes the performance of the Fund’s largest ten common stock holdings at year end 2007: (2007 Results of the Fund’s Top Ten Common Stocks) 12/31/2007 % % of Tot Rtn Tot Rtn EPS EPS EPS LT No. of Market of Total % Chg % Chg 5 YR Hist % Chg P/E P/E Future Shares Company Name Value Equities Assets QTD 12 Mos Gr Rate 07 VS 06 2007 2008 Gr Rate 16,000 Goldman Sachs $3,440,800 5.0% 4.4% -1% 9% 44% 26% 8.6 9.7 13% 60,000 Best Buy 3,159,000 4.6% 4.1% 15% 8% 19% 22% 18.9 16.6 15% 40,000 Anadarko Petroleum 2,627,600 3.8% 3.4% 22% 52% 24% -39% 18.4 19.0 8% 53,500 Capital One 2,528,410 3.7% 3.3% -29% -38% 11% -37% 9.7 6.9 11% 25,000 Chevron 2,333,250 3.4% 3.0% 0% 30% 27% 6% 11.1 10.2 7% 30,000 Express Scripts 2,190,000 3.2% 2.8% 31% 104% 28% 41% 31.5 25.5 18% 20,000 Apache 2,150,800 3.1% 2.8% 20% 63% 26% 5% 13.8 11.5 9% 10,000 Apple 1,980,800 2.9% 2.6% 29% 134% 286% 74% 50.3 39.2 20% 50,000 Qualcomm 1,967,500 2.9% 2.5% -7% 6% 23% 23% 19.6 18.5 22% 25,000 Pepsico 1,897,500 2.8% 2.5% 4% 24% 13% 13% 22.5 20.3 11% $24,275,660 35.2% 31.4% Total Equities $68,978,647 89.1% Total Net Assets $77,416,617 Shareholder Letter -2- January 7, 2008 Past performance is no guarantee of future results. (1)
